DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Alexopoulos US 2011/0095948 and Gaucher US 2007/0164907 does not anticipate or renders obvious the claimed invention:
A device having a plurality of wavequide shields to provide electro-maqnetic isolation for the plurality of pillars and a plurality of bond wires to connect the IC package and a lead frame and to carry siqnals from circuitry of the IC package to the board on which the IC package is mounted for transmission of radar siqnals via the wavequide antenna; and a micro-strip connector to provide connection between the second end portions and to the waveguide antenna.
Wherein the plurality of wavequide shields includes multiple sets of pillars, each set surrounded by an axial-metal shield to provide impedance control of a transmission line for the propagation of the millimeter-wave siqnals; using waveguide shields to provide electro-magnetic isolation for the plurality of pillars; and via a micro-strip connector to provide connection between the second end portions and the waveguide antenna, launching the millimeter-wave signals.
Wherein the IC package includes an interface surface at which a micro-strip line is to connect to the waveguide structure, and the waveguide structure defines a slot through which non-galvanic proximity coupling is provided with the micro-strip line at the interface surface of the IC package, the slot being defined to minimize energy losses during mm- Wave energy transfer.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1,3-13,15-20 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813